The majority opinion in this case appears to be rested principally upon the cases of In re Butler's Estate, 129 Wash. 638,225 P. 629, and In re Pompal's Estate, 150 Wash. 242,272 P. 980. Neither of those cases was called to our attention at the time the case was heard by the department, and we did not know of them until after the Departmental opinion was filed. Subsequently, the petition for rehearing was granted, in which both of those cases were cited.
I agree that those cases are controlling. However, if the question were an open one, I would be of the view that the clause in the statute referring to property "which is otherwise disposed of by will" would only apply where the bequest or devise was specific, and not general. The construing of that language in the statute to apply to general bequests or devises, in effect, defeats the right of the surviving spouse to a homestead if the deceased has made a will disposing of his or her property, however general such bequests or devises may be.
For the reason indicated, I concur in the result.
BLAKE, J., concurs with MAIN, J. *Page 262